MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                   FILED
      regarded as precedent or cited before any                                           Sep 30 2020, 9:00 am
      court except for the purpose of establishing
                                                                                              CLERK
      the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                             Court of Appeals
      estoppel, or the law of the case.                                                        and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Raeane L. Pryor                                          Curtis T. Hill, Jr.
      Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
      Madison, Indiana
                                                               Tiffany A. McCoy
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Donald A. Earles, Jr.,                                   September 30, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-786
              v.                                               Interlocutory Appeal from the
                                                               Switzerland Circuit Court
      State of Indiana,                                        The Honorable W. Gregory Coy,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               78C01-1804-CM-146



      Mathias, Judge.


[1]   Donald A. Earles, Jr. (“Earles”) brings this interlocutory appeal from the order

      of the Switzerland Circuit Court denying his motion for discharge under


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-786 | September 30, 2020                Page 1 of 8
      Indiana Criminal Rule 4(C). Earles presents one issue on appeal, which we

      restate as whether the trial court erred by denying his motion for discharge.


[2]   We affirm.


                                   Facts and Procedural History
[3]   On April 20, 2018, the State charged Earles in the present case in Switzerland

      County with Class A misdemeanor interfering with reporting a crime and Class

      B misdemeanor criminal mischief. On April 23, 2018, the trial court issued a

      summons for Earles to appear in court for an initial hearing to be held on May

      7, 2018. Earles was personally served with the summons on April 26, 2018.


[4]   On May 4, 2018, three days before the scheduled initial hearing in Switzerland

      County, Earles was arrested and charged in neighboring Dearborn County with

      Level 6 felony possession of methamphetamine, Level 6 felony obstruction of

      justice, and Class C misdemeanor possession of paraphernalia. On May 7,

      2018, the day his initial hearing was scheduled in Switzerland County, the

      Dearborn Superior Court held an initial hearing in that case, and that court

      ordered Earles to be held on a $7,500 cash bond. Earles therefore failed to

      appear at the initial hearing in Switzerland County.1 For whatever reason,

      however, the Switzerland Circuit Court did not issue a warrant for Earles’s



      1
        In his Appellant’s Brief, Earles notes that there is no mention in the Switzerland County CCS entry for May
      7, 2018 indicating that he failed to appear. But when questioned by the trial court in the present case about
      his failure to appear at the initial hearing, Earles admitted that he was incarcerated at the time. And Earles
      admitted in his motion for discharge that he “failed to appear at the initial hearing on May 7, 2018, despite
      service of Summons.” Appellant’s App. p. 30.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-786 | September 30, 2020                  Page 2 of 8
      arrest at that time. And Earles did not inform the trial court in Switzerland

      County of his incarceration in Dearborn County.


[5]   On August 7, 2018, Earles pleaded guilty to both Level 6 felony charges in

      Dearborn County, and the State dismissed the misdemeanor charge. Two days

      later, the Dearborn Superior Court sentenced Earles to consecutive terms of 910

      days on both counts, with credit for time served, and suspended to probation

      700 days of the sentence imposed on the possession charge and all of the

      sentence on the obstruction charge.


[6]   The Switzerland Circuit Court did not issue a warrant for Earles’s arrest in the

      present case until January 28, 2020. Earles was served with this warrant on

      February 3, 2020, and an initial hearing was held the following day. Earles then

      filed a motion for discharge on March 2, 2020, claiming that the State had

      failed to bring him to trial within the one-year time limit imposed by Criminal

      Rule 4(C). The trial court denied Earles’s motion that same day. On March 9,

      2020, Earles filed a motion asking that the trial court certify its order for

      interlocutory appeal, which the trial court granted the next day.


[7]   On April 7, 2020, Earles filed a motion in this court requesting that we accept

      interlocutory jurisdiction. We granted Earles’s motion on May 4, 2020, and this

      appeal ensued.


                                         Standard of Review
[8]   Earles argues that the trial court erred by denying his motion for discharge

      under Criminal Rule 4(C). This rule provides in relevant part:
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-786 | September 30, 2020   Page 3 of 8
               No person shall be held on recognizance or otherwise to answer
               a criminal charge for a period in aggregate embracing more than
               one year from the date the criminal charge against such
               defendant is filed, or from the date of his arrest on such charge,
               whichever is later; except where a continuance was had on his
               motion, or the delay was caused by his act, or where there was
               not sufficient time to try him during such period because of
               congestion of the court calendar.


       Ind. Criminal Rule 4(C).


[9]    Our review of a trial court’s ruling on a motion for discharge under Criminal

       Rule 4(C) is de novo. Baumgartner v. State, 891 N.E.2d 1131, 1133 (Ind. Ct.

       App. 2008). The one-year period fixed by Rule 4(C) will be extended only by

       the defendant’s own act or a continuance had on the defendant’s motion.

       Johnson v. State, 708 N.E.2d 912, 914 (Ind. Ct. App. 1999), trans. denied. We

       have explained that “[t]he purpose of this rule is to assure criminal defendants

       of early trials, not to provide them with a technical means of avoiding trial.” Id.

       at 915.


                                      Discussion and Decision
[10]   Earles claims that the trial court erred by denying his motion for discharge

       because the one-year time limit set forth in Criminal Rule 4(C), within which

       the State had an affirmative duty to bring him to trial, has expired. Earles

       argues that the one-year time limit began to run on April 23, 2018—the date the

       trial court issued the summons in this case. According to Earles, the State had

       to bring him to trial no later than April 23, 2019, which it did not do. Thus, he


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-786 | September 30, 2020   Page 4 of 8
       argues that the trial court should have granted his motion for discharge. We

       disagree.


[11]   The plain text of Criminal Rule 4(C) says that the State must bring a defendant

       to trial within one year of either: (1) the date the charge was filed, or (2) the date

       of his arrest on such charge, whichever is later. Here, the charges against Earles

       were filed on April 20, 2018, but he was not arrested on this charge until

       February 3, 2020. Thus, the State had until February 3, 2021 (one year from the

       date Earles was arrested) in which to bring him to trial. When Earles filed his

       motion for discharge on March 2, 2020, the one-year time period had not yet

       run.


[12]   As noted, however, Earles claims that the one-year time period began to run on

       the date he was summoned. In support of his argument, Earles cites Johnson v.

       State, 708 N.E.2d 912 (Ind. Ct. App. 1999), trans. denied. The defendant in that

       case had been charged with a misdemeanor on September 29, 1996 and was

       served with a summons that ordered her to appear in court on November 17 of

       that year. The State did not bring Johnson to trial within one year of the date

       Johnson had been charged, so Johnson moved for discharge, arguing that the

       one-year period commenced on the day she was charged. The trial court denied

       the motion, and Johnson appealed.


[13]   On appeal, we noted that when a person is charged with a misdemeanor, the

       trial court may issue a summons instead of an arrest warrant. Id. at 915 (citing

       Ind. Code § 35-33-4-1). We held that this statute provides a benefit to a


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-786 | September 30, 2020   Page 5 of 8
       defendant who is charged with a misdemeanor because “it eliminates the need

       for an arrest.” Id. Because Johnson benefitted from this statute by avoiding the

       need for arrest, we held that the one-year time period of Criminal Rule 4(C) did

       not run from the date the charge was filed, but from the date the summons

       ordered her to appear in court, as that was the date that her liberty was truly

       restrained, i.e., she was ordered to appear in court and was subject to arrest if

       she failed to appear. Id.


[14]   Earles argues that, pursuant to Johnson, the one-year time period of Criminal

       Rule 4(C) began to run on April 23, 2018—the date the trial court issued the

       summons ordering him to appear for an initial hearing. However, here, Earles

       failed to appear on the date he was summoned. There is no indication that the

       defendant in Johnson similarly failed to appear. We therefore do not find

       Johnson to be controlling in a situation such as here, where the defendant fails to

       appear when summoned. We agree with the State that, because Earles failed to

       appear, “he was not held, nor was his liberty ‘truly restrained,’ under the

       current cause on May 7, 2018, like it would have been had he appeared or been

       arrested.” Appellee’s Br. p. 12.


[15]   We recognize that Earles failed to appear because he was arrested and charged

       in Dearborn County. But Earles failed to inform the trial court in the present




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-786 | September 30, 2020   Page 6 of 8
       case of his arrest and conviction in the neighboring county. We will not permit

       Earles to benefit from his continued criminal activity. 2


[16]   Indeed, even if we were to agree with Earles that the one-year time limit began

       to run on the date the summons was issued, he would not prevail, as the one-

       year time limit of Criminal Rule 4(C) is tolled when a defendant fails to appear

       due to his incarceration in another county yet fails to inform the trial court of

       his incarceration. Ratliff v. State, 132 N.E.3d 41, 43–44 (Ind. Ct. App. 2019),

       trans. denied. In Ratliff, the defendant failed to appear for a pre-trial hearing

       because he was incarcerated in another county. The trial court therefore

       canceled the scheduled jury trial. Almost four years later, the trial court held a

       status hearing and reset the jury trial date. Ratliff then filed a motion for

       discharge, claiming that the State had failed to bring him to trial within one

       year. The trial court denied Ratliff’s motion.


[17]   On interlocutory appeal, we affirmed the trial court. We noted that the one-year

       time limit is tolled when a “defendant does not appear before the trial court and

       his whereabouts are unknown.” Id. (citing Werner v. State, 818 N.E.2d 26, 31

       (Ind. Ct. App. 2004), trans. denied). Although an unidentified speaker informed

       the trial court that Ratliff was incarcerated in another county, Ratliff himself did




       2
         We note that with the implementation of Indiana’s statewide computerized Odyssey case-management
       system, it is relatively simple for prosecutors, defense attorneys, and trial court judges to check if a defendant
       who fails to appear has been charged in another county. Such a simple check in the present case could have
       alerted all parties interested of Earles’s status, thereby prompting the trial court to issue an arrest warrant for
       Earles much earlier.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-786 | September 30, 2020                       Page 7 of 8
       not provide written notification of his incarceration to the trial court. In fact,

       Ratliff did not communicate with the trial court to indicate his whereabouts

       until approximately four years after he failed to appear. We therefore held that

       any delay was attributable to Ratliff and that the trial court therefore did not err

       in denying Ratliff’s motion for discharge. Id. at 45; see also Werner, 818 N.E.2d

       at 31 (holding that trial court did not err in denying motion for discharge where

       defendant failed to appear at initial hearing due to his incarceration in another

       county because defendant failed to notify the court in writing of his

       incarceration, even though two people orally informed the trial court of

       defendant’s incarceration).


                                                 Conclusion
[18]   The trial court did not err by denying Earles’s motion for discharge. The trial

       court scheduled Earles’s trial to begin within one year of the date Earles was

       arrested in the present case. The one-year time limit did not begin to run when

       the trial court issued the summons because Earles failed to appear at the initial

       hearing. Although his failure to appear was due to his incarceration in another

       county, Earles failed to provide written notification to the trial court of his

       incarceration. Therefore, any delay in bringing him to trial was attributable to

       Earles. Accordingly, we affirm the trial court.


[19]   Affirmed.


       Bradford, C.J., and Najam, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-786 | September 30, 2020   Page 8 of 8